Exhibit 10.8

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (the “Agreement”) is made and entered into on June 26,
2008 between each person set forth on Schedule A to this Agreement (each, a
“Holder”) and Nexxus Lighting, Inc., a Delaware corporation (the “Company”).

RECITALS

A. The Company has determined that it is advisable and in its best interest to
enter into that certain Note and Warrant Purchase Agreement, dated as of
June 26, 2008 (the “Purchase Agreement”) with the Investors named therein (the
“Investors”), pursuant to which the Company will issue and sell in a private
offering securities of the Company (the “Offering”). Capitalized terms used and
not otherwise defined herein that are defined in the Purchase Agreement will
have the meanings given such terms in the Purchase Agreement.

B. It is a condition to the Investors’ respective obligations to close under the
Purchase Agreement and provide the financing contemplated by the Offering that
the Holder execute and deliver to the Company this Agreement.

C. In contemplation of, and as a material inducement for the Investors to enter
into, the Purchase Agreement, the Holder and the Company have each agreed to
execute and deliver this Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1. Effectiveness of Agreement. This Agreement shall become null and void if the
Purchase Agreement is terminated prior to closing.

The Holder has independently evaluated the merits of its decision to enter into
and deliver this Agreement, and such Holder confirms that it has not relied on
the advice of the Company or any other person.

2. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.



--------------------------------------------------------------------------------

3. Beneficial Ownership. Holder hereby represents and warrants that it does not
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder)
any shares of Common Stock, or any economic interest therein or derivative
therefrom, other than those shares of Common Stock specified on its signature
page to this Agreement. For purposes of the Agreement the shares of Common Stock
beneficially owned by such Holder as specified on its signature page to this
Agreement are collectively referred to as the “Holder’s Shares.”

4. Lockup. From and after the date of this Agreement and through and including
the date on which all outstanding principal and interest due and payable under
the Notes (as defined in the Purchase Agreement) has been paid in full (the
period from the date of this Agreement to the date on which all outstanding
principal and interest due and payable under the Notes (as defined in the
Purchase Agreement) has been paid in full is hereinafter referred to as the
“Lockup Period”), the Holder irrevocably agrees it will not offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, or announce the offering of, any
of the Holder’s Shares (including any securities convertible into, or
exchangeable for, or representing the rights to receive, Holder’s Shares) except
for (i) the Holder’s Shares purchased upon the exercise of previously issued
stock options, which options were within 30 days of expiration at the time of
exercise, (ii) Holder’s Shares sold by a Holder as part of a Qualified Offering
(as defined in the Purchase Agreement) or other public offering and (iii) as set
forth in Section 17 below. In furtherance thereof, the Company will (x) place a
stop order on all Holder’s Shares, (y) notify its transfer agent in writing of
the stop order and the restrictions on such Holder’s Shares under this Agreement
and (z) direct the transfer agent not to process any attempts by the Holder to
resell or transfer any Holder’s Shares in violation of this Agreement.

5. Third-Party Beneficiaries. The Holder and the Company acknowledge and agree
that this Agreement is entered into for the benefit of and is enforceable by the
Investors and their successors and assigns.

6. No Additional Fees/Payment. Other than the consideration specifically
referenced herein, the parties hereto agree that no fee, payment or additional
consideration in any form has been or will be paid to the Holder in connection
with this Agreement.

7. Enumeration and Headings. The enumeration and headings contained in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of the provisions of this Agreement.

8. Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.

9. Successors and Assigns; Third Party Beneficiaries. This Agreement and the
terms, covenants, provisions and conditions hereof shall be binding upon, and
shall inure to the benefit of, the respective heirs, successors and assigns of
the parties hereto, provided that the Investors shall be intended third party
beneficiaries of this Agreement.



--------------------------------------------------------------------------------

10. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the parties
and, in any event, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.

11. Amendment. This Agreement may not be amended or modified in any manner
except by a written agreement executed by each of the parties hereto if and only
if such modification or amendment is consented to in writing by the Investors
holding a majority in outstanding principal amount of the Notes issued under the
Purchase Agreement.

12. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

13. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

14. Remedies. The Company and the Investors shall have the right to specifically
enforce all of the obligations of the Holder under this Agreement (without
posting a bond or other security), in addition to recovering damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights granted by law. Furthermore, the Holder recognizes that if it fails to
perform, observe, or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Company or the Investors.
Therefore, the Holder agrees that each of the Company and the Investors shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

15. Governing Law. The terms and provisions of this Agreement shall be construed
in accordance with the laws of the State of Delaware and the federal laws of the
United States of America applicable therein.

16. Termination of this Agreement. This Agreement shall terminate upon
expiration of the Lockup Period, or earlier at such time as the Holder is not an
officer or director of the Company.

17. No Restrictions. The restrictions set forth herein shall not apply to any
transfer or disposition of any of the Holder’s Shares: (a) as a bona fide gift
or gifts; (b) to any trust, family limited partnership or family limited
liability company for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that any such transfer shall



--------------------------------------------------------------------------------

not involve a disposition for value; or (c) by will or intestacy to the
undersigned’s legal representative, heir or immediate family; provided that, in
each case, any transferee, distributee or donee thereof agrees in writing to be
bound by the terms of this letter agreement. For purposes of this letter
agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin. Anything contained herein to the
contrary notwithstanding, any person to whom the Holder’s Shares are transferred
from the undersigned shall be bound by the terms of this letter agreement. In
addition, the restrictions set forth herein shall not apply as set forth in
Section 4 above or to the exercise of any options or warrants beneficially owned
by the undersigned as of the date hereof.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the day and year first above written.

 

    Name Number of shares of Common Stock beneficially owned: ________________

 

NEXXUS LIGHTING, INC. By:       Name: John C. Oakley   Title:  Chief Financial
Officer



--------------------------------------------------------------------------------

SCHEDULE A

Michael A. Bauer

Brett M. Kingstone

Edgar Protiva

Brian McCann

Fritz Zeck

Anthony Nicolosi

Anthony C. Castor III

John C. Oakley

Donna Daniels